Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 11/27/2020 is acknowledged.
Claims 6-10 are canceled by applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ichihara et al. (US 20150349224 A1; hereinafter Ichihara).
Regarding Claim 1, Ichihara (Figs. 1-10) discloses a QFN surface-mounted RGB LED packaging module, wherein comprising a packaging holder and light emitting units arranged on the packaging holder; 
the number of the light emitting units (21/22/23; Fig.3 and Fig.4A; [0029]) is at least two, the packaging holder comprises a metal baseboard (10 labelled as lead frame; Fig 2; [0039,0043]) and an insulating frame (31; [0026]); 
holder electrodes (11, 12 13; fig.3) for die bond (die bonding by die member [0034]) and wire weld (wires are shown in fig.3 and Fig.4A) are arranged on the metal 
a protective layer (61; fig.5; [0063]) is arranged on the light emitting units (21), and the holder electrodes (11/12/13) are connected with an external circuit by pads (bonding member [0034]) arranged on the back of the metal baseboard (10).  
Regarding Claim 2,The QFN surface-mounted RGB LED packaging module according to claim 1, Ichihara (Fig.3-5) discloses wherein the insulating frame (31) are arranged around the light emitting units (21-23) and forms bowl shape (shown).  
Regarding Claim 3, The QFN surface-mounted RGB LED packaging module according to claim 1, Ichihara (Figs.3, 5, and 10) discloses wherein steps (as can be see for instance from fig.5 there are step shape on both sides of the metal baseboard 13) are set on the front side and/or the reverse side of the metal baseboard.  
Regarding Claim 4, The QFN surface-mounted RGB LED packaging module according to claim 1, wherein support regions (15; Fig.1-2; [0043]-[0049]), being flush with the pads (dotted regions shown in fig.2) in height, are further set on the metal baseboard (13).  
Regarding Claim 5, The QFN surface-mounted RGB LED packaging module according to claim 1, Ichihara ([0063]) discloses wherein the surface of the protective layer (61) is rough and non-reflective (Ichihara discloses the same material used for protective layer as the applicant).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/           Examiner, Art Unit 2898                                                                                                                                                                                             
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 23, 2021